DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1/14/21 has been accepted and entered.  Accordingly, Claims 1, 3-4, 6-8, 11, 13-14, 17-18, and 25-26 have been amended.  
Claims 1, 3-9, 11, 13-14, 16-18, and 25-26 are pending in this application. 
In view of the amendment, the previous objection to claim 1 is withdrawn.  

Response to Arguments
The applicant's arguments filed on 1/14/21 regarding claims 1, 6, and 11 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication No. 2016/0308637), Zhou et al. (U.S. Patent .

Regarding Claim 1, Frenne et al. teaches A method for acquiring system information, applied to a terminal side (Frenne et al. teaches a network node and methods for sending first synchronization signal and an associated information message for synchronization of the wireless device with the network node to a wireless device (par [0001]); UE acquires system information (FIG. 11)), comprising: receiving a synchronization signal transmitted from a network reception and transmission node (Frenne et al. teaches that a first synchronization signal such as a PSS is transmitted by the network node to the wireless device repeatedly N times in N different OFDM symbols within a subframe (par [0070]; Step 901, e.g., FIG. 11); a different secondary synchronization (SS) sequences are transmitted by the network node for each OFDM symbol, and thus, up to N different SSS is used by the network node (par [0074]; Step 802, e.g., FIG. 12)), and acquiring feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information (Frenne et al. teaches that the first synchronization signal has been sent by the network node in N OFDM symbols within a subframe and that the wireless device detects the associated information message at the pre-defined time and frequency position relative to the time and frequency position of the detected PSS (par [0020][0071][0130]), indicating time and frequency position features of PSS is acquired; by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization, by using a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe boundaries (par [0074]), indicating the sequence index is feature information of the synchronization signal; wireless device acquires a physical cell ID and get a rough time and frequency synchronization (par ; acquiring the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence (Frenne et al. teaches PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node or TP transmits an associated information message such as a SSS, at a known location relative to the PSS (par [0071]); by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization (par [0074]); to acquire system information, the PBCH is transmitted by the network node in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that the transmitting position of the system information of the network node is acquired based on the symbol index obtained from the SSS and the known location relative to the SSS and PSS (correspondence)); and receiving, at the transmitting position of the system information, the system information transmitted from the network reception and transmission node (Frenne et al. teaches that UE reads system information in PBCH, which is found in a time frequency position relative to the PSS and SSS locations (par [0012]); UE detects PBCH at a position relative to detected PSS and determines system information (FIG. 11)); wherein acquiring the correspondence between the feature information and the transmitting position of the system information comprises: acquiring, by the terminal, a correspondence between the feature information and the transmitting position of the system information based on the node information (Frenne et al. teaches that PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node transmits an associated information message such as SSS, at a known location relative to the PSS (par [0071]); the terminal obtains feature information such as sequence index from the received SSS, which is used to acquire system information as the PBCH is transmitted by the network node in the same beam (and thus OFDM symbol) as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that because the OFDM symbol indicates sequence index (par [0074]), there is a correspondence between the sequence index obtained by the SSS and the transmitting position of the system information and such is based on the node information obtained from PSS).  
	By teaching that the wireless device detects PBCH at a position relative to detected PSS, Frenne et al. teaches and acquiring feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information.  Zhou et al. teaches such a limitation more explicitly.  Further, Frenne et al. does not explicitly teach wherein acquiring the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: acquiring a frequency domain transmitting position of the system information based on the feature information and the correspondence; wherein acquiring the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining a frequency domain transmitting position range of the system information based on a center frequency of the synchronization signal and the corresp0ondence, or determining a frequency domain transmitting position range of the system information based on a frequency domain position of the synchronization signal and the correspondence.  Zhou et al. teaches such limitations. 
and acquiring feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information (Zhou et al. teaches that a resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal (par [0068]); the predetermined offset is an offset in a frequency domain such as a positively or negatively shifted resource block (par [0068]), indicating that the offset between the position of synchronization signal and the position of the broadcast channel is acquired); wherein acquiring the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: acquiring a frequency domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])); wherein acquiring the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining a frequency domain transmitting position range of the system information based on a center frequency of the synchronization signal and the corresp0ondence, or determining a frequency domain transmitting position range of the system information based on a frequency domain position of the synchronization signal and the correspondence (Zhou et al. teaches that that the resource position of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. so that the UE acquires correspondence between the feature information and a transmitting position of the system information, as taught by Zhou et al.  The modification would have allowed the system to enable UE to access different sub-bands efficiently (see Zhou et al., par [0006]). 
The references do not explicitly teach wherein a transmitting position of the synchronization signal comprises a position that is not at a center of a bandwidth of a cell.  Admission teaches such a limitation. 
Admission teaches that in the LTE system, the PSS/SSS has a bandwidth of 6 physical resource blocks and is restrained to be transmitted at a center of a bandwidth of the cell (par [0004]). This is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. and Zhou et al. so that the transmitting position of the synchronization signal comprises a position that is not at a center of a bandwidth of a cell, as taught by Admission.  The modification would have allowed the system to ensure wide beamforming such that the PSS/SSS can be received by all the users in the cell (see Tamrakar et al., par [0004]). 

Regarding Claim 3, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 1, and further, the references teach wherein acquiring the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: acquiring a time domain transmitting position of the system information based on the feature information and the correspondence (Frenne et al. teaches PBCH carrying the system information is also transmitted by the network node in the same OFDM symbol as the associated PSS and SSS (par [0072]); PBCH is transmitted by the network node in the same beam and thus OFDM symbol, as the SSS at a known location relative to the SS and/or PSS (par [0076]; FIG. 11); Zhou et al. teaches that a time-frequency resource position of the broadcast channel has a predetermined offset with a time-frequency resource position of the synchronization signal (par [0085]), the predetermined offset is a offset in a time domain such as shifted symbols (par [0068])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 3, and further, the references teach wherein acquiring the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: acquiring the frequency domain transmitting position of the system information from the frequency domain transmitting position range (Zhou et al. teaches that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (par [0037]), indicating a frequency domain position range; the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]); Frenne et al. teaches that UE detects PBCH at a position relative to detected PSS (FIG. 11) indicating that frequency domain transmitting position is determined).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 5, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 3, and further, the references teach wherein acquiring the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining a time domain transmitting position range of the system information based on a center frequency of the synchronization signal and the correspondence, or determining a time domain transmitting position range of the system information based on a sequence of the synchronization signal and the correspondence, or determining a time domain transmitting position range of the system information based on a scrambling code sequence of the synchronization signal and the correspondence (Zhou et al. teaches that the resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal, and that the MIB carried by the broadcast channel indicates bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal (par [0009])); and acquiring the time domain transmitting position of the system information from the time domain transmitting position range (Zhou et al. teaches that the resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal, where the predetermined offset is an offset in a time domain, such as shifted symbols, slots or sub-frames (par [0068]), indicating a range; Frenne et al. teaches that UE detects PBCH at a position relative to detected PSS (FIG. 11) indicating that frequency domain transmitting position is determined).  The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 6, Frenne et al. teaches A method for transmitting system information, applied to a network side (Frenne et al. teaches a network node and methods for sending first synchronization signal and an associated information message for synchronization of the wireless device with the network node to a wireless device (par [0001]); UE acquires system information (FIG. 11)). comprising: transmitting a synchronization signal to a terminal (Frenne et al. teaches that a first synchronization signal such as a PSS is transmitted by the network node to the wireless device repeatedly N times in N different OFDM symbols within a subframe (par [0070]; Step 901, e.g., FIG. 11)); acquiring feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information (Frenne et al. teaches that the first synchronization signal has been sent by the network node in N OFDM symbols within a subframe and that the wireless device detects the associated information message at the pre-defined time and frequency position relative to the time and frequency position of the detected PSS (par [0020][0071][0130]), indicating time and frequency position features of PSS is acquired; by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization, by using a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe boundaries(par [0074]), indicating the sequence index is feature information of the synchronization signal; PBCH is transmitted by the network node in the same , and determining the transmitting position of the system information based on the feature information and the correspondence (Frenne et al. teaches that PBCH carrying the system information is also transmitted by the network node in the same OFDM symbol as the associated PSS and SSS (par [0072]), indicating that transmitting position of the system information is determined from resources of PSS and SSS); and transmitting the system information at the transmitting position (Frenne et al. teaches that UE reads system information in PBCH, which is found in a time frequency position relative to the PSS and SSS locations (par [0012]); UE detects PBCH at a position relative to detected PSS and determines system information (FIG. 11), indicating such has been transmitted); and wherein the method further comprises presetting by a network reception and transmission node, the correspondence between the feature information and the transmitting position of the system information (Frenne et al. teaches that to acquire system information, the PBCH is transmitted by the network node in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that the transmitting position of the system information of the network node is acquired based on the symbol index obtained from the SSS and the known location relative to the SSS and PSS, the correspondence which is preset between the network node and the terminal), wherein the correspondence is determined based on node information of the network reception and transmission node (Frenne et al. teaches that PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node transmits an associated information message such as SSS, at a known location relative to the PSS (par [0071]); he terminal obtains feature information such as sequence index from the received SSS, .  
	By teaching that the wireless device detects PBCH at a position relative to detected PSS, Frenne et al. teaches acquiring feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information.  Zhou et al. teaches such a limitation more explicitly.  Further, Frenne et al. does not explicitly teach wherein determining the transmitting position of the system information based on the feature information and the correspondence comprises: acquiring a frequency domain transmitting position of the system information based on the feature information and the correspondence; wherein acquiring the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining a frequency domain transmitting position range of the system information based on a center frequency of the synchronization signal and the corresp0ondence, or determining a frequency domain transmitting position range of the system information based on a frequency domain position of the synchronization signal and the correspondence.  Zhou et al. teaches such limitations. 
	Zhou et al. is directed to method and device for indicating sub-band configuration, and method and device for accessing sub-band.  More specifically, Zhou et al. teaches acquiring feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information (Zhou et al. teaches that a resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal (par [0068]); the predetermined offset is an offset in a frequency domain such as a positively or ; wherein determining the transmitting position of the system information based on the feature information and the correspondence comprises: acquiring a frequency domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])); wherein acquiring the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining a frequency domain transmitting position range of the system information based on a center frequency of the synchronization signal and the correspondence, or determining a frequency domain transmitting position range of the system information based on a frequency domain position of the synchronization signal and the correspondence (Zhou et al. teaches that that the resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal, and that the MIB carried by the broadcast channel indicates bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal (par [0009]); the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (par [0037]), indicating a frequency domain position range; a sub-band is a subset of continuous frequency resources in one carrier (par [0046]); resource position of the broadcast channel have a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. so that the UE acquires correspondence between the feature information and a transmitting position of the system information, as taught by Zhou et al.  The modification would have allowed the system to enable UE to access different sub-bands efficiently (see Zhou et al., par [0006]). 
The references do not explicitly teach wherein a transmitting position of the synchronization signal comprises a position that is not at a center of a bandwidth of a cell.  Admission teaches such a limitation. 
Admission teaches that in the LTE system, the PSS/SSS has a bandwidth of 6 physical resource blocks and is restrained to be transmitted at a center of a bandwidth of the cell (par [0004]). This is Applicant’s admitted prior art since it is disclosed in the background section of the specification, and is the problem that is identified in the conventional systems (par [0005]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. and Zhou et al. so that the transmitting position of the synchronization signal comprises a position that is not at a center of a bandwidth of a cell, as taught by Admission.  The modification would have allowed the system to ensure wide beamforming such that the PSS/SSS can be received by all the users in the cell (see Tamrakar et al., par [0004]). 

Regarding Claim 7, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 6, and further, the references teach wherein determining the transmitting position of the system information based on the feature information and the correspondence comprises: acquiring a time domain transmitting position of the system information based on the feature information and the correspondence (Frenne et al. teaches PBCH carrying the system information is also transmitted by the network node in the same OFDM symbol as the associated PSS and SSS (par [0072]); PBCH is transmitted by the network node in the same beam and thus OFDM symbol, as the SSS at a known location relative to the SS and/or PSS (par [0076]; FIG. 11); Zhou et al. teaches that a time-frequency resource position of the broadcast channel has a predetermined offset with a time-frequency resource position of the synchronization signal (par [0085]), the predetermined offset is a offset in a time domain such as shifted symbols (par [0068])).  The motivation to combine these references is the same as that of claim 6.  

Regarding Claims 8-9, Claims 8-9 are directed to method claims and they do not teach or further define over the limitations recited in claims 4-5.   Therefore, claims 8-9 are also rejected for similar reasons set forth in claims 4-5.

Regarding Claims 11 and 16, Claims 11 and 16 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 6.   Therefore, claims 11 and 16 are also rejected for similar reasons set forth in claims 1 and 6.

Regarding Claims 13 and 17, Claims 13 and 17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 3 and 7.   Therefore, claims 13 and 17 are also rejected for similar reasons set forth in claims 3 and 7.

Regarding Claim 14, the combined teachings of Frenne et al., Zhou et al., and Admission teach The terminal according to claim 13, and further, the references teach wherein: the processor is configured to: acquire the frequency domain transmitting position of the system information from the frequency domain transmitting position range (Zhou et al. teaches that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (par [0037]), indicating a frequency domain position range; the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]); Frenne et al. teaches that UE detects PBCH at a position relative to detected PSS (FIG. 11) indicating that frequency domain transmitting position is determined); or, the processor is configured to: determine a time domain transmitting position range of the system information based on a center frequency of the synchronization signal and the correspondence, or determine a time domain transmitting position range of the system information based on a sequence of the synchronization signal and the correspondence, or determine a time domain transmitting position range of the system information based on a scrambling code sequence of the synchronization signal and the correspondence (Zhou et al. teaches that the resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal, and that the MIB carried by the broadcast channel indicates bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal (par [0009]))); and acquire the time domain transmitting position of the system information from the time domain transmitting position range (Zhou et al. teaches that the resource .  The motivation to combine these references is the same as that of claim 11.  

Regarding Claim 18, Claim 18 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 14.   Therefore, claim 18 is also rejected for similar reasons set forth in claim 14.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication No. 2016/0308637), Zhou et al. (U.S. Patent Application Publication No. 2018/0034599), Applicant’s Admitted Prior Art (hereinafter referred to as “Admission”), and further in view of Ko et al. (U.S. Patent Application Publication No. 2018/0175904).

Regarding Claim 25, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 1, and further, the references teach wherein the acquiring the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position range of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the ; and wherein the receiving, at the transmitting position of the system information, the system information transmitted from the network reception and transmission node comprises: detecting, at the plurality of positions of the frequency domain transmitting position range, the system information transmitted from the network reception and transmission node (Frenne et al. teaches that the terminal obtains feature information such as sequence index from the received SSS, which is used to acquire system information as the PBCH is transmitted by the network node in the same beam (and thus OFDM symbol) as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that because the OFDM symbol indicates sequence index (par [0074]), there is a correspondence between the sequence index obtained by the SSS and the transmitting position of the system information and such is based on the node information obtained from PSS; UE detects PBCH at a position relative to detected PSS (FIG. 11) indicating that frequency domain transmitting position is determined).  
	Although teaching that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (Zhou et al., par [0037]), the references do not explicitly teach wherein the frequency domain transmitting position range comprises a plurality of positions; detecting, at the plurality of positions of the frequency domain transmitting position range, the system information transmitted from the network reception and transmission node.  Ko et al. teaches such a limitation more explicitly. 
	Ko et al. is directed to method and apparatus for randomization of interference in cellular internet of things (IOT) system.  More specifically, Ko et al. teaches that a separate frequency domain is allocated for a PBCH such that a frequency domain B and frequency domain C are allocated for the PBCH within 120KHz (par [0046]; FIG. 4). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al., Zhou et al., and Admission so that the frequency domain transmitting position range comprises a plurality of positions, as taught by Ko et al.  The modification would have allowed the system to reduce interference by PSCH (see Ko et al., par [0047]).  

Regarding Claim 26, the combined teachings of Frenne et al., Zhou et al., and Admission teach The method according to claim 6, and further, the references teach wherein the determining the transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position range of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])).
Although teaching that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (Zhou et al., par [0037]), the references do not explicitly teach wherein the frequency domain transmitting position range comprises a plurality of positions.  Ko et al. teaches such a limitation more explicitly. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al., Zhou et al., and Admission so that the frequency domain transmitting position range comprises a plurality of positions, as taught by Ko et al.  The modification would have allowed the system to reduce interference by PSCH (see Ko et al., par [0047]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414